Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      November 14, 2018



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    STATE OF WASHINGTON,                                           No. 50405-7-II

                        Respondent,

         v.

    MICHAEL JOSEPH SALAS TORRE,                              UNPUBLISHED OPINION

                        Appellant.



        SUTTON J. — Michael Torre appeals his conviction for bail jumping. He argues that (1)

the admission of a bench warrant as an exhibit constituted an improper judicial comment on the

evidence, (2) the State provided insufficient evidence to support Torre’s conviction, and (3) the

charging information was deficient. Because the charging information failed to allege the essential

elements of bail jumping, we reverse Torre’s conviction and dismiss without prejudice.1

                                             FACTS

        A Washington State Patrol trooper stopped Torre after Torre drove past him in the opposite

direction and failed to dim his headlights. During the traffic stop, the trooper became suspicious

that Torre was under the influence of drugs. The trooper arrested Torre and searched his vehicle,

wherein the trooper discovered items suspected of containing methamphetamine. The State



1
 Torre also makes several arguments involving the sentencing court’s calculation of his offender
score. However, because we hold that the charging information was deficient and reverse Torre’s
bail jumping conviction, we do not address his sentencing arguments.
No. 50405-7-II


charged Torre with possession of a controlled substance—methamphetamine and driving under

the influence. Torre was arraigned and the court set an omnibus hearing for October 6, 2016.

Torre appeared in court on October 6, and the omnibus hearing was continued until November 3,

2016. On November 3, the trial court entered an order granting a bench warrant for Torre because

he failed to appear at the hearing.

       On March 20, 2017, the State filed a third amended information, charging Torre with one

count of possession of a controlled substance—methamphetamine, one count of driving under the

influence, one count of third degree driving while license suspended or revoked, and one count of

bail jumping. The amended information charged bail jumping as follows:

               On or about November 3, 2016, in the County of Kitsap, State of
       Washington, the above-named Defendant, having been released by court order or
       admitted to bail with knowledge of the requirement of a subsequent personal
       appearance before a court of this state or of the requirement to report to a
       correctional facility for service of sentence, did fail to appear or did fail to surrender
       for service of sentence in which a Class B or Class C felony has been filed, to-wit:
       Kitsap County Superior Court Cause No. 16-1-00970-9; contrary to Revised Code
       of Washington 9A.76.170.

Clerk’s Papers (CP) at 104-05.

      The chief deputy clerk for Kitsap County, Alison Henderson Sonntag, testified at trial. She

explained that her duties included supervising the clerk’s office. She also testified that she had

served as an in-court clerk for six years. Sonntag testified about the duties of an in-court clerk,

which includes taking notes about what is happening in court, keeping track of exhibits, noting

who is in court, noting who comes in and who leaves, noting each witness that testifies and each

juror that is sworn in, and generally keeping notes of the proceedings. Sonntag testified that the

docket in Torre’s case reflected an omnibus hearing scheduled for October 6, which was continued




                                                   2
No. 50405-7-II


to November 3 at 10:30 A.M. Sonntag testified to the clerk’s minutes from the October 6 hearing.

She explained that the minutes reflected that Torre was present and given notice of the scheduled

November 3 hearing as indicated by the box checked “[w]ritten and oral notice given to the

defendant for the above set dates.” III Verbatim Report of Proceedings (VRP) at 330. Sonntag

testified that the clerk’s minutes from November 3 indicated that Torre was not present because

“where it says defendant is appearing, [the clerk] has circled ‘no.’” III VRP at 334.

      At trial, the State admitted the clerk’s minutes from the superior court on November 3, 2016,

indicating that Torre did not appear and noting that the courtroom was polled with no response at

11:31 A.M. The State also admitted the order for bench warrant, filed November 3, 2016. The

order stated, “Defendant failed to appear for November 3, 2016, hearing.” Supplemental CP, Ex.

13.

        The jury found Torre guilty of bail jumping and third degree driving while license

suspended or revoked. The jury was unable to reach a verdict on the charges of driving under the

influence and possession of methamphetamine. The possession of methamphetamine was later

dismissed by the State in exchange for Torre’s plea of guilty to the driving under the influence

charge. The sentencing court sentenced Torre to 53-months imprisonment on the bail jumping

conviction with lesser time periods on the other two counts running concurrently.2




2
  The judgment and sentence erroneously listed the possession of controlled substance and DUI
convictions only under “current offenses.” CP at 221. However, the “sentencing data” section
also listed the bail jumping conviction. CP at 222-23. An amended judgment and sentence was
later entered which properly noted that the possession charge had been dismissed and properly
included the driving with license suspended conviction. These corrections had no effect on the
sentence.


                                                3
No. 50405-7-II


                                            ANALYSIS

                                 I. IMPROPER JUDICIAL COMMENT

       Torre first argues that the admission of a bench warrant as an exhibit stating that he “failed

to appear” constituted an improper judicial comment on the evidence. We disagree.

       Article IV, section 16, of the Washington State Constitution provides, “Judges shall not

charge juries with respect to matters of fact, nor comment thereon, but shall declare the law.” This

constitutional provision prohibits a judge from conveying to the jury his personal opinion

regarding the merits of the case or a particular issue within the case. CONST. art. IV, § 16; State v.

Theroff, 95 Wn.2d 385, 389, 622 P.2d 1240 (1980). The prohibition is intended to prevent a trial

judge’s opinion from influencing the jury. State v. Lane, 125 Wn.2d 825, 838, 889 P.2d 929

(1995). Because a judicial comment on the evidence violates a constitutional prohibition, failure

to object does not prevent a defendant from raising the issue on appeal. State v. Becker, 132 Wn.2d

54, 64, 935 P.2d 1321 (1997). A judicial comment is presumed prejudicial unless the State shows

that the defendant was not prejudiced or the record affirmatively shows that no prejudice could

have resulted. State v. Levy, 156 Wn.2d 709, 723, 132 P.3d 1076 (2006).

       Here, Torre fails to demonstrate that the trial judge conveyed any attitudes toward the

merits of the case or made any comment about the value of the exhibit. The State sought to admit

the bench warrant as circumstantial evidence that Torre failed to appear for his hearing as required.

       Our Supreme Court rejected a similar argument in State v. Gentry, 125 Wn.2d 570, 638–

39, 888 P.2d 1105 (1995). There, during the penalty phase of a capital murder trial, the trial court

admitted, as substantive evidence, a judgment and sentence for a prior conviction of rape at which

the sentencing judge, who happened to be the same judge who was presiding over the capital



                                                  4
No. 50405-7-II


murder trial, had imposed an exceptional sentence upward. Gentry, 125 Wn.2d at 638. On appeal,

the defendant argued that the act of admitting the judgment and sentence constituted an improper

judicial comment on the evidence before the jury in the penalty phase. Gentry, 125 Wn.2d at 638.

There, as here, there was no contention that the trial judge made any statement in front of the jury

regarding his opinion of the merits of the case. Gentry, 125 Wn.2d at 638. The Supreme Court

succinctly concluded, “[T]he judgment and sentence of the prior rape was not a comment on the

evidence; it was the evidence.” Gentry, 125 Wn.2d at 639 (emphasis in original).

       The same is true, here. The admission of the bench warrant was not a comment on the

evidence, it was the evidence, and consequently, there was no violation of article IV, section 16.

We hold that Torre’s claim fails.

                                    II. INSUFFICIENT EVIDENCE

       Torre next argues that insufficient evidence supported his bail jumping conviction because

the evidence only showed that he was not present at 11:31 A.M., and his hearing was scheduled for

10:30 A.M. We hold that sufficient evidence supported Torre’s conviction for bail jumping.

       We review challenges to the sufficiency of the evidence de novo. State v. Rich, 184 Wn.2d

897, 903, 365 P.3d 746 (2016). The State has the burden of proving all of the elements of a crime

beyond a reasonable doubt. Rich, 184 Wn.2d at 903. When reviewing a claim of insufficient

evidence, we ask whether a rational trier of fact could find that all of the crime’s essential elements

were proven beyond a reasonable doubt. Rich, 184 Wn.2d at 903. We view all the evidence in the

light most favorable to the State. Rich, 184 Wn.2d at 903. And the defendant admits the truth of

the State’s evidence and all reasonable inferences that arise therefrom. State v. Cardenas-Flores,




                                                  5
No. 50405-7-II


189 Wn.2d 243, 265-66, 401 P.3d 19 (2017). Both circumstantial and direct evidence are

considered equally reliable. Cardenas-Flores, 189 Wn.2d at 266.

       The essential elements of bail jumping are that the defendant “‘(1) was held for, charged

with, or convicted of a particular crime; (2) was released by court order or admitted to bail with

the requirement of a subsequent personal appearance; and, (3) knowingly failed to appear as

required.’” State v. Williams, 162 Wn.2d 177, 183-84, 170 P.3d 30 (2007) (emphasis omitted)

(quoting State v. Pope, 100 Wn. App. 624, 627, 999 P.2d 51 (2000)). In order to meet the

knowledge requirement of bail jumping, the State must prove that a defendant has been given

notice to appear at his required court dates. State v. Cardwell, 155 Wn. App. 41, 47, 226 P.3d 243

(2010), modified on remand on other grounds, 166 Wn. App. 1011 (2012).

       Torre argues that insufficient evidence was presented to prove that he failed to appear in

court at the specified time of 10:30 A.M. and cites to State v. Coleman, 155 Wn. App. 951, 231

P.3d 212 (2010) for support. However, Coleman is not persuasive here.

       Contrary to Torre’s argument, Coleman does not require the State to present evidence that

he was absent from the court at exactly 10:30 A.M. The Coleman court concluded that the evidence

was insufficient to prove bail jumping in that case because the evidence established only that

Coleman was not present in the court at a time earlier than the time he was required to appear.

Coleman, 155 Wn. App. at 963-64. While the evidence showed that Coleman was required to

appear before the court for a hearing set for 9:00 A.M., the evidence only showed that he did not

appear before the court by 8:30   A.M.   Coleman, 155 Wn. App. at 963-64. Thus, there was

insufficient evidence to show that Coleman failed to appear at the required time. Coleman, 155

Wn. App. at 964.



                                                6
No. 50405-7-II


       In contrast to Coleman, here, the State presented evidence in the form of the clerk’s minutes

and the order for bench warrant indicating that Torre was not present in the courtroom on

November 3, 2016. Additionally, the courtroom was polled at 11:31 A.M., but there was no

response. Thus, unlike in Coleman, the evidence did not merely show that Torre failed to appear

in court before the scheduled time for his hearing.

       Viewing the evidence in the light most favorable to the State and drawing all reasonable

inferences in favor of the State, the State presented sufficient evidence to show that Torre failed to

appear before the trial court as required on November 3, 2016. Therefore, we hold that sufficient

evidence was presented to support Torre’s bail jumping conviction.

                                   III. CHARGING INFORMATION

       Torre next argues that the charging information failed to state two essential elements of

bail jumping and therefore, was constitutionally deficient. Specifically, Torre contends that the

information failed to note the State’s obligation to prove that (1) Torre was “held for, charged with,

or convicted of” a crime, and (2) Torre failed to appear “as required.” Br. of Appellant 15. We

hold that the charging information failed to contain all the essential elements because it did not

state the underlying offense.

       We review an allegedly deficient charging information de novo. Williams, 162 Wn.2d at

182. A charging information must contain all essential elements of a crime to give the accused

proper notice of the crime charged so that he can prepare an adequate defense. Williams, 162

Wn.2d at 183. When a charging document is challenged for the first time on appeal, as it is here,

we must construe it liberally in favor of its validity. State v. Kjorsvik, 117 Wn.2d 93, 105, 812

P.2d 86 (1991). In applying this liberal construction standard, we read the words in the charging



                                                  7
No. 50405-7-II


document as a whole and consider whether the necessary facts appear in any form. Williams, 162

Wn.2d at 185. If they do, we consider whether the defendant was “nonetheless actually prejudiced

by the inartful language which caused a lack of notice[.]” Williams, 162 Wn.2d at 185 (quoting

Kjorsvik, 117 Wn.2d at 105–06).

       The elements of bail jumping are met if the defendant “‘(1) was held for, charged with, or

convicted of a particular crime; (2) was released by court order or admitted to bail with the

requirement of a subsequent personal appearance; and, (3) knowingly failed to appear as

required.’” Williams, 162 Wn.2d at 183–84 (emphasis omitted) (quoting Pope, 100 Wn. App. at

627; RCW 9A.76.170(1).

       Torre argues that the charging information failed to state that he failed to appear “as

required.” Br. of Appellant 15. However, the charging information stated that Torre failed to

appear or failed to surrender on November 3, 2016, despite having “knowledge of the requirement

of a subsequent personal appearance before a court of this state or of the requirement to report to

a correctional facility for service of sentence.” CP at 105 (emphasis added). We hold that, liberally

construed, this language adequately stated the essential element that Torre knowingly failed to

appear as required.

       Torre also argues that the charging information failed to inform Torre of the underlying

offense he was “held for, charged with, or convicted of.” Br. of Appellant 15; RCW 9A.76.170(1).

The State argues that the “‘convicted of a particular crime’ piece is irrelevant.” Br. of Resp’t 20.

However, the underlying offense is an essential element of bail jumping, and Washington courts

have invalidated a number of generic charging attempts wherein the information failed to state the

particular underlying crime. Williams, 162 Wn.2d at 185; see also State v. Green, 101 Wn. App.



                                                 8
No. 50405-7-II


885, 890-91, 6 P.3d 53 (2000) (holding that information charging only the superior court cause

number rather than naming the particular crime was deficient.); see also Pope, 100 Wn. App. at

629 (holding that an information that merely stated that the defendant had failed to appear

“regarding a felony matter” was deficient.) see also State v. Ibsen, 98 Wn. App, 214, 217-18, 989

P.2d 1184 (1999) (abrogated on other grounds) (holding a charging information which stated

generally that the defendant had “been admitted to bail with the requirement of a subsequent

personal appearance” deficient.).

       Here, the charging information stated that Torre failed to appear or surrender in “Kitsap

County Superior Court Cause No. 16-1-00970-9,” but did not name the particular underlying

crime. CP at 105. Thus, this charging information succumbs to the same deficiency as the

charging information in Green, 101 Wn. App. at 891. There, we held that a charging information

stating the superior court cause number of the underlying charge, but not naming the particular

underlying crime, was deficient. Green, 101 Wn. App. at 891.

       Because the charging information, liberally construed, does not contain all of the essential

elements, we need not reach the issue of whether Torre was actually prejudiced. Green, 101 Wn.

App. at 891. The proper remedy is dismissal without prejudice. Thus, we hold that the charging




                                                9
No. 50405-7-II


information was deficient, and dismiss the bail jumping conviction without prejudice. Because

we reverse Torre’s conviction without prejudice, we do not reach his arguments regarding his

offender score.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 JOHANSON, P.J.




 BJORGEN, J.




                                               10